DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yung et al. (US 2010/0103061, hereby referred as Yung).
Regarding claim 1, Yung teaches the following:
a planar complementary antenna, comprising: 
a substrate (paragraph [0015], “The loop antenna, the dipole antenna and the connecting element are all formed on a substrate, for example, they are printed on a printed circuit board”, PCB layer, figure 1); 
a planar dipole antenna (element 102, figure 1) arranged on the substrate; 
a loop antenna (element 104, figure 1) arranged on the substrate and operably connected with the planar dipole antenna; and 


Regarding claim 2, Yung as referred in claim 1 teaches the following:
wherein the planar dipole antenna and the loop antenna are both arranged on a first side of the substrate (as shown in figure 1).

Regarding claim 3, Yung as referred in claim 2 teaches the following:
wherein the planar dipole antenna and the loop antenna are directly connected with each other or are formed integrally (as shown in figure 1).

Regarding claim 4, Yung as referred in claim 2 teaches the following:
wherein the planar dipole antenna has a first antenna portion (elements 1a and 1b, figure 1 as shown below) and a second antenna portion (elements 2a and 2b, figure 1 as shown below) that are symmetric.


    PNG
    media_image1.png
    553
    488
    media_image1.png
    Greyscale

Regarding claim 5, Yung as referred in claim 4 teaches the following:
wherein the first and second antenna portions each include: a first conductive strip portion (elements 1a and 2a, figure 1 as shown above); and a second conductive strip portion (elements 1b and 2b, figure 1 as shown above) generally extending at an angle to the first conductive strip portion (figure 1 as shown above).

Regarding claim 6, Yung as referred in claim 5 teaches the following:
wherein the angle is about 90 degrees (as shown above in figure 1).

Regarding claim 24, Yung as referred in claim 1 teaches the following:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Ross, III et al. (US 2017/0062939, hereby referred as Ross).
Regarding claim 7, Yung as referred in the embodiment of claim 2 teaches the planar complementary antenna with the exception of the following:
wherein the feed network is arranged on a second side of the substrate, wherein the second side is opposite the first side.
However it is known in the antenna art that a feeding circuit can be on either side of a substrate.
Ross suggests the teachings of wherein the feed network (element 2812 and 2824, figure 18-24 or elements 3012 and 3024, figures 34-37) is arranged on a second side of the substrate (element 2806, figures 18-24, or element 3006, figures 34-37), wherein the second side is opposite the first side.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed network of Yung to be arranged on a second side of the substrate, wherein the second side is opposite the first side as suggested by the teachings of Ross which is a known alternative feeding arrangement that connects the complementary antenna with a feeding network, which may also reduce 

Regarding claim 9, Yung as referred in the embodiment of claim 2 teaches the planar complementary antenna with the exception of the following:
wherein the feed network comprises a balun network.
However Yung does suggest the teachings that the feed network comprises a balun network in other embodiments (paragraphs [0016] and [0018]).
Ross suggests the teachings of wherein the feed network comprises a balun network (elements 2812, figures 18-24 or element 3012, figures 34-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed network of Yung to include a balun network as suggested by the teachings of Yung and Ross as the use of the balun would improve the results of the radiation pattern and impedance matching measurements since the balun would transform the balanced signal to an unbalance signal, and vice versa (Yung, paragraph [0018]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Ross, III et al. (US 2017/0062939, hereby referred as Ross), and further in view of Hamabe (US 2020/0112088).
Regarding claim 8, the combination of Yung and Ross as modified in the embodiment of claim 7 teaches the planar complementary antenna with the exception of the following:
further comprising one or more vias extending through the substrate, wherein the feed network is operably connected with the planar dipole and the loop antenna through the one or more vias.

Hamabe suggests the teachings of further comprising one or more vias (elements 4-5, figure 2) extending through the substrate (element 1, figure 2), wherein the feed network is operably connected with the planar dipole (elements 2-3, figure 2) through the one or more vias.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar complementary antenna of the combination of Yung and Ross to include one or more vias extending through the substrate, wherein the feed network is operably connected with the planar dipole and the loop antenna through the one or more vias as suggested by the teachings of Ross and Hamabe as this is an alternative way to connect the feeding network with the planar complementary antenna as they would be on opposite sides of the substrate and would need to be connected to each other. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Ross, III et al. (US 2017/0062939, hereby referred as Ross), and further in view of Zarnaghi (US 8022887, hereby referred as Zarnaghi).
Regarding claim 10, the combination of Yung and Ross as modified in the embodiment of claim 9 teaches the planar complementary antenna with the exception of the following:
wherein the balun network comprises a first conductive strip and a second conductive strip.
However it is known in the antenna art that a balun network such as the one taught in Ross would comprise of two paths in order to provide the balancing. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the balun network of the combination of Yung and Ross to comprise a first conductive strip and a second conductive strip as suggested by the teachings of Ross and Zarnaghi in order to provide the balancing that can be used to provide a better power transfer between the antenna and the feed source which can improve the performance of the planar complementary antenna (Ross, paragraphs [0071] and [0083]).

Regarding claim 11, the combination of Yung, Ross, and Zarnaghi as modified in the embodiment of claim 10 teaches the following:
wherein the first conductive strip (Zarnaghi, left side of elements 302, 304, and 307, figure 3A) provides an input portion for connection with the feed source (Zarnaghi, element 305, figure 3A)(Ross, element 2824, figures 18-24).

Regarding claim 12, the combination of Yung, Ross, and Zarnaghi as modified in the embodiment of claim 11 teaches the following:
wherein the second conductive strip (Zarnaghi, right side of elements 302, 304, and 307, figure 3A) provides a phase inverter (Zarnaghi, as shown in figure 3A).

Regarding claim 13, Yung as modified in the embodiment of claim 12 teaches the planar complementary antenna with the exception of the following:

However it is known in the antenna art that a feeding circuit including a balun can be on either side of a substrate.
Ross suggests the teachings of wherein the balun (element 2812, figure 18-24 or elements 3012, figures 34-37) is arranged on a second side of the substrate (element 2806, figures 18-24, or element 3006, figures 34-37), wherein the second side is opposite the first side.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first conductive strip and the second conductive strip of Yung as modified to be arranged on a second side of the substrate, wherein the second side is opposite the first side as suggested by the teachings of Ross and Zarnaghi which is a known alternative feeding arrangement that connects the complementary antenna with a feeding network, which may also reduce the space needed since the feeding network would occupy the unused space on the second side of the substrate instead of the space on the first side of the substrate. 

Regarding claim 14, the combination of Yung, Ross, and Zarnaghi as modified in the embodiment of claim 13 teaches the following:
wherein the first conductive strip (Zarnaghi, left side of elements 302, 304, and 307, figure 3A) and the second conductive strip (Zarnaghi, right side of elements 302, 304, and 307, figure 3A) are spaced apart and extending substantially in parallel (Zarnaghi, as shown in figure 3A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Ross, III et al. (US 2017/0062939, hereby referred as .
Regarding claim 15, the combination of Yung, Ross, and Zarnaghi as modified in the embodiment of claim 11 teaches the following:
wherein the first conductive strip is arranged on a second side of the substrate and the second conductive strip is arranged on the first side of the substrate; wherein the second side is opposite the first side.
However Ross teaches that the balun can be placed on a second side of the substrate (figures 18-24 and 34-37) and Zarnaghi teaches that the conductive strips of the balun can be placed on the first side of the substrate (figure 3A).
Henderson suggests the teachings of wherein the first conductive strip (elements 605, figures 6-8) is arranged on a second side of the substrate (element 205, figure 8) and the second conductive strip (elements 610, figures 6-8) is arranged on the first side of the substrate; wherein the second side is opposite the first side (as shown in figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first conductive strip of the combination of Yung, Ross, and Zarnaghi to be arranged on a second side of the substrate and the second conductive strip is arranged on the first side of the substrate; wherein the second side is opposite the first side as suggested by the teachings of Henderson as the conductive strips can be placed on either side of the substrate which can be due to space limitations as long as they are connected to the planar complementary antenna to feed it with the appropriate signals. 

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Zarnaghi (US 8022887, hereby referred as Zarnaghi).
Regarding claim 17, Yung as referred in claim 2 teaches the planar complementary antenna with the exception for the following:
wherein the feed network comprises a differential feed network.
Zarnaghi suggests the teachings of wherein the feed network (bottom half of figure 3A) comprises a differential feed network (Differential Input, figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed network of Yung to comprise a differential feed network as suggested by the teachings of Zarnaghi in order to allow for a balanced power transfer from a feeding source to the planar complementary antenna which can be used to improve the resonant performance such as the VSWR or bandwidth (Zarnaghi, column 3, lines 36-43).

Regarding claim 19, Yung as modified in claim 17 teaches the planar complementary antenna with the exception for the following:
wherein the differential feed network comprises two input portions each arranged to receive a respective input signal, the two input signals being out of phase.
Zarnaghi suggests the teachings of wherein the differential feed network (Differential Input, figure 3A) comprises two input portions each arranged to receive a respective input signal (from element 305, figure 3A), the two input signals being out of phase (as shown in figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the differential feed network of Yung as modified to comprise two input portions each arranged to receive a respective input signal, the two input signals being out of phase a suggested by the teachings of Zarnaghi in order to allow for a balanced power transfer from a feeding source to the planar complementary antenna which can be used to improve the resonant performance such as the VSWR or bandwidth (Zarnaghi, column 3, lines 36-43).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Zarnaghi (US 8022887, hereby referred as Zarnaghi), and further in view of Ross, III et al. (US 2017/0062939, hereby referred as Ross).
Regarding claim 18, the combination of Yung and Zarnaghi as modified in the embodiment of claim 17 teaches the planar complementary antenna with the exception of the following:
wherein the differential feed network is arranged on a second side of the substrate, wherein the second side is opposite the first side.
Ross suggests the teachings of wherein a feed network (element 2812, figure 18-24 or elements 3012, figures 34-37) is arranged on a second side of the substrate (element 2806, figures 18-24, or element 3006, figures 34-37), wherein the second side is opposite the first side.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the differential feed network of the combination of Yung and Zarnaghi to be arranged on a second side of the substrate, wherein the second side is opposite the first side as suggested by the teachings of Ross and Zarnaghi which is a known alternative feeding arrangement that connects the complementary antenna with a feed network, which may also reduce the space needed since the feed network would occupy the unused space on the second side of the substrate instead of the space on the first side of the substrate. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Toyao et al. (US 2016/0013546, hereby referred as Toyao).
Regarding claim 20, Yung as referred in claim 2 teaches the planar complementary antenna with the exception for the following:

However Yung does teach that using ground planes in conjunction with the planar complementary antenna is known (paragraph [0003]).
Toyao suggests the teachings of further comprising a ground plane (element 21, figures 14 and 19) arranged on the first side of the substrate (element 1, figures 14 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar complementary antenna of Yung to include a ground plane arranged on the first side of the substrate as suggested by the teachings of Yung and Toyao which can be used to act as a reflector to reflect the signals from the planar complementary antenna to give it a more directional pattern.

Regarding claim 21, the combination of Yung and Toyao as referred in claim 20 teaches the following:
wherein the ground plane (Toyao, element 21, figure 19) is at least partly integral with the loop antenna (Toyao, element 8, figure 19, paragraph [0093].

Regarding claim 22, the combination of Yung and Toyao as referred in claim 20 teaches the following:
wherein the ground plane (Toyao, element 21, figure 14) is spaced apart from the loop antenna (Toyao, element 8, figure 14).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Chiang et al. (US 2019/0319369, hereby referred as Chiang).
Regarding claim 23, Yung teaches the following:

a substrate (paragraph [0015], “The loop antenna, the dipole antenna and the connecting element are all formed on a substrate, for example, they are printed on a printed circuit board”, PCB layer, figure 1); 
a planar dipole antenna (element 102, figure 1) arranged on the substrate; 
a loop antenna (element 104, figure 1) arranged on the substrate and operably connected with the planar dipole antenna; and 
a feed network (elements 1-2, figure 1) for connection with a feed source, the feed network being operably connected with the planar dipole antenna and the loop antenna for feeding an electrical signal from the feed source to the planar dipole antenna and the loop antenna so as to form an electric dipole at the planar dipole antenna and a magnetic dipole at the loop antenna (paragraph [0015]).
Yung does not teach an antenna array comprising a plurality of antenna units. However it is known in the antenna art that multiples of antenna can be used to form an array.
Chiang suggests the teachings of an antenna array comprising a plurality of antenna (as shown in figure 4) units each having a dipole (elements a1-a3, figure 4) and a loop antenna (elements b1-b3, figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna unit of Yung to be comprised of multiple antenna units to form an antenna array comprising a plurality of antenna units as suggested by the teachings of Chiang in order to form an array which can be used to increase the performance of the resonant characteristics such as the gain. 

Allowable Subject Matter
16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.